ALLOWABILITY NOTICE 

Rejoinder

Claim 12 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, recites all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group III and Group IV, as set forth in the Office action mailed on 6 July 2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 

Authorization for this examiner’s amendment was given in an interview with attorney Jaksha Tomic on 7 December 2021.

The application has been amended as follows: 

1) Claims 1-11 and 15-18 are cancelled without prejudice thereto.

2) Claim 14 is amended as follows:

Claim 14. (Currently Amended) [[]] The method of claim 12 comprising using the [[]] preparation [[]] as a fragrance or perfume.

3) Claim 23 is amended as follows:

Claim 23. (Currently Amended) The method of claim 12, wherein said substance mixture further comprises aroma substances or fragrances (component d) selected from the group consisting of 3-phenylbutanal, acetylmethylcarbinol, anethole, anisyl acetate, dihydroeugenol, linalyl formate, 2-methyldecanal, 2-benzyl-2-methylbut-3-enenitrile, 3-hexenyl acetate, styralyl ]], citronellal, cinnamyl acetate, [[]], 2,4-dimethyl-4-phenyloxolane, beta-ionone, anther, prenyl acetate, 2-phenylpropanal, 4-(4- hydroxyphenyl)butan-2-one, ethyl phenoxyacetate, [[]] methyl ionone, gamma-terpinene, limonene, neocyclocitral, methyl lavender ketone, styralyl propionate, phenethyl propionate, limonenal, 4-isopentylcyclohexanol, 4-methyl-2-phenyl-3,6-dihydro-2H-pyran[[]], 4-methylene-2-phenyltetrahydropyran, hydrocitronitrile, phenoxanol, isoamyl phenylacetate, damascone, [[ 2-methyl-3-[4-(2-methylpropyl)phenyl]propanal, [[]] 2-[2-(4-methyl-3-cyclohexen-1-yl)propyl]cyclopentanone, [[]] (3aR,5aS,9aS,9bR)-3a,6,6,9a-tetramethyl-2,4,5,5a,7,8,9,9b-octahydro-1H-benzo[e][1]benzofuran, acetyl pyrazine, trimethyl pyrazine, isoamyl acetate, para-cresyl methyl ether, filbertone, cyclohexyl acetate, heliotropin, acetophenone, anisaldehyde, para-methylacetophenone, veratraldehyde, and methyl anisate[[]].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612